                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     THERESA BROOKE,                                    Case No. 19-cv-06852-SI
                                   9                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                  10             v.                                         DENYING IN PART DEFENDANT'S
                                                                                            MOTION TO DISMISS
                                  11     RIHH LP,
                                                                                            Re: Dkt. No. 6
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          On November 27, 2019, Defendant RIHH LP filed the instant motion to dismiss plaintiff’s

                                  15   complaint for lack of jurisdiction and failure to state a claim. Dkt. No. 6 (Motion to Dismiss).

                                  16   Pursuant to Civil Local Rule 7-1(b) the Court hereby vacates the February 21, 2020, hearing and the

                                  17   motion is hereby GRANTED IN PART and DENIED IN PART.

                                  18
                                  19                                            BACKGROUND

                                  20          Plaintiff Teresa Brooke, a resident of Pinal County, Arizona, is a disabled woman confined

                                  21   to a wheelchair. Dkt. No. 1 ¶ 1 (Complaint). Mrs. Brooke alleges she frequently travels to California

                                  22   for “purposes of leisure travel, hearings, settlement conferences, ENE conferences, joint site

                                  23   inspections and to determine if various hotels across the Country comply with disability access

                                  24   laws.” Id. ¶ 8 (Complaint). In anticipation of a trip to California, Mrs. Brooke alleges she attempted

                                  25   to reserve the “Presidential Suite” at defendant RIHH’s hotel, the Residence Inn Livermore

                                  26   Pleasanton, located in Livermore, California. Id. ¶¶ 2, 10 (Complaint).

                                  27          Due to her disability, Mrs. Brooke requires the use of a room with “standard accessibility

                                  28   features[.]” Id. ¶ 9 (Complaint). When Mrs. Brooke went online to RIHH’s website to “rent the
                                   1   Presidential Suite at [d]efendant’s hotel”, she alleges she was deterred from doing so because

                                   2   “[d]efendant does not provide or make available such rooms that are accessible even though

                                   3   [d]efendant makes available these rooms that are non-accessible and therefore only available for

                                   4   able-bodied persons.” Id. ¶¶ 10, 11 (Complaint). Additionally, Mrs. Brooke argues her injury is

                                   5   continuing because “she plans to visit the hotel to ensure her ability to access it and availability of

                                   6   equal room choices if and when she receives notice that the barrier, which denies her full and equal

                                   7   access to the facility, is cured.” Id. at ¶ 15 (Complaint).

                                   8           Mrs. Brooke’s complaint alleges violations under the Americans with Disabilities Act

                                   9   (“ADA”), 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv) and the 2010 ADA Standards for Accessible

                                  10   Design (“2010 ADA Standards”), as well as the California Unruh Civil Rights Act (“Unruh Act”),

                                  11   California Civil Code §§ 51, 52. Id. ¶¶ 20, 25, 28 (Complaint).

                                  12           Defendant’s motion to dismiss under Fed. R. Civ. P. 12(b)(1) or 12(b)(6) argues plaintiff
Northern District of California
 United States District Court




                                  13   does not have standing and that she has failed to state a claim, respectively. Dkt. No. 6-1 at 7

                                  14   (Motion to Dismiss). Specifically, defendant argues Mrs. Brooke does not have standing to bring

                                  15   her claims because she cannot show she was actually injured because defendant does not have a

                                  16   Presidential Suite. Id. at 5 (Motion to Dismiss); see also Dkt. No. 10 ¶ 2 (Declaration of Dean

                                  17   Banks, Associate Vice President and Director of Operations for RIH).

                                  18           With respect to her Unruh Act claim, RIHH argues plaintiff is not a “person within the

                                  19   jurisdiction of [California].” Dkt. No. 6-1 at 5-6 (Motion to Dismiss). The Unruh act only applies

                                  20   to persons within the jurisdiction of California. Cal. Civ. Code §§ 51(b). Mrs. Brooke accessed

                                  21   defendant’s website in Arizona; thus, defendant argues, her Unruh Act claim should be dismissed

                                  22   with prejudice. Dkt. No. 6-1 at 13-14 (Motion to Dismiss).

                                  23

                                  24                                           LEGAL STANDARD

                                  25      I.      Rule 12(b)(1)

                                  26           Fed. R. Civ. P. 12(b)(1) allows a party to challenge a federal court’s subject matter

                                  27   jurisdiction. As the party invoking subject matter jurisdiction of the federal court, the plaintiff bears

                                  28   the burden of establishing that the court has the requisite subject matter jurisdiction to grant the
                                                                                          2
                                   1   relief requested. See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994) . A

                                   2   complaint will be dismissed if, looking at the complaint as a whole, it appears to lack federal

                                   3   jurisdiction either “facially” or “factually.” Thornhill Publ’g Co., Inc. v. General Tel. & Elecs.

                                   4   Corp., 594 F.2d 730, 733 (9th Cir. 1979); Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th

                                   5   Cir. 2004) (“A Rule 12(b)(1) jurisdictional attack may be facial or factual.”).

                                   6            A challenge to subject matter jurisdiction is a factual attack where the moving party relies

                                   7   on extrinsic evidence and does not assert a lack of subject matter jurisdiction solely based on the

                                   8   pleadings. Safe Air for Everyone, 373 F.3d at 1039 (quoting Morrison v. Amway Corp., 323 F.3d

                                   9   920, 924 n.5 (11th Cir. 2003)). “In resolving a factual attack on subject matter jurisdiction, the

                                  10   district court may review evidence beyond the complaint without converting the motion to dismiss

                                  11   into a motion for summary judgment.” Id. (citing Savage v. Glendale Union High Sch., 343 F.3d

                                  12   1036, 1039 n.2 (9th Cir. 2003)). If the moving party converts its motion to dismiss into a factual
Northern District of California
 United States District Court




                                  13   motion by submitting affidavits, the opposing party must then also present affidavits or other

                                  14   evidence to meet its burden for satisfying subject matter jurisdiction. Id.

                                  15

                                  16      II.      Rule 12(b)(6)

                                  17            A complaint must contain “a short and plain statement of the claim showing that the pleader

                                  18   is entitled to relief,” and a complaint that fails to do so is subject to dismissal pursuant to Rule

                                  19   12(b)(6). Fed. R. Civ. Pro. 8(a)(2). To survive a Rule 12(b)(6) motion, the plaintiff must allege

                                  20   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

                                  21   U.S. 544, 570 (2007). This “facial plausibility” standard requires the plaintiff to allege facts that

                                  22   add up to “more than a sheer possibility that a Defendant has acted unlawfully.” Ashcroft v. Iqbal,

                                  23   129 S. Ct. 1937, 1949 (2009). While courts do not require “heightened fact pleading of specifics,”

                                  24   a plaintiff must allege facts sufficient to “raise a right to relief above the speculative level.”

                                  25   Twombly, 550 U.S. at 544, 555. “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

                                  26   recitation of the elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

                                  27   550 U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further

                                  28   factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557). “While legal conclusions can
                                                                                          3
                                   1   provide the framework of a complaint, they must be supported by factual allegations.” Id.

                                   2           In reviewing a Rule 12(b)(6) motion, courts must accept as true all facts alleged in the

                                   3   complaint, and draw all reasonable inferences in favor of the plaintiff. See Usher v. City of Los

                                   4   Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, courts are not required to accept as true

                                   5   “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                   6   inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                   7           If a court dismisses a complaint, it must decide whether to grant leave to amend. The Ninth

                                   8   Circuit has “repeatedly held that a district court should grant leave to amend even if no request to

                                   9   amend the pleading was made, unless it determines that the pleading could not possibly be cured by

                                  10   the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (citations and

                                  11   internal quotation marks omitted).

                                  12
Northern District of California
 United States District Court




                                  13                                             DISCUSSION

                                  14      I.      Americans with Disabilities Act

                                  15              A. Rule 12(b)(1) motion

                                  16           Defendant moves to dismiss plaintiff’s ADA claim under Rule 12(b)(1), arguing plaintiff

                                  17   lacks Article III standing to bring a violation of the 2010 ADA Standards § 224.5 (“ADA Standards

                                  18   §224.5”) which requires various classes of ADA accessible guestrooms if different types of rooms

                                  19   are offered. Dkt. No. 6-1 at 8 (Motion to Dismiss). Plaintiff’s allegations regarding subject matter

                                  20   jurisdiction, however, are closely intertwined with the facts underlying plaintiff’s claim under the

                                  21   ADA and ADA Standards §224.5, raising genuine disputes over material facts inappropriate for

                                  22   resolution on a Rule 12(b)(1) motion.

                                  23           ADA Standard § 224.5 states that rooms with mobility features “shall be dispersed among

                                  24   the various classes of guest rooms, and shall provide choices of types of guest rooms, number of

                                  25   beds, and other amenities comparable to the choices provided to other guests.” An advisory note

                                  26   for ADA Standards §224.5 further specifies that the “[f]actors to be considered in providing an

                                  27   equivalent range of options may include, but are not limited to, room size, bed size, cost, view,

                                  28   bathroom fixtures such as hot tubs and spas, smoking and nonsmoking, and the number of rooms
                                                                                        4
                                   1   provided.” Advisory Note to ADA Standards §224.5.

                                   2          To establish Article III standing, plaintiff must show: (1) injury in fact, (2) that is fairly

                                   3   traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

                                   4   favorable judicial decision. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (citing Lujan v.

                                   5   Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). For standing purposes, “a disabled individual

                                   6   who is currently deterred from patronizing a public accommodation due to a defendant’s failure to

                                   7   comply with the ADA has suffered ‘actual injury’….” Chapman v. Pier 1 Imports, Inc., 631 F.3d

                                   8   939, 950 (9th Cir. 2011) (quoting Pickern v. Holiday Quality Foods, 293 F.3d 1133, 1138 (2002)).

                                   9   But injury in fact must be “concrete and particularized” and “actual or imminent,” not

                                  10   “hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).

                                  11          Defendant argues plaintiff has not met the first prong for Article III standing, because she

                                  12   did not suffer a bona fide injury in fact where: (a) defendant does not offer Presidential Suites; (b)
Northern District of California
 United States District Court




                                  13   plaintiff’s allegations are generalized, not concrete and particular; and (c) plaintiff’s alleged harm

                                  14   is neither actual nor imminent because she vaguely “intend[s] to go back” at some time “in the

                                  15   future.” Dkt. No. 6-1 at 3-6 (Motion to Dismiss).

                                  16          In response, plaintiff does not address defendant’s argument that there is no Presidential

                                  17   Suite. Rather, she doubles down on the allegations of the complaint stating she has suffered a

                                  18   concrete injury in fact because she cannot reserve a Presidential Suite and it is plausible she will

                                  19   visit defendant’s hotel given her frequent trips to California. Dkt. No. 9 at 2-3.

                                  20          Plaintiff’s ADA allegations and defendant’s arguments regarding lack of standing are

                                  21   closely intertwined because they hinge on the same factual issues: whether defendant offers a

                                  22   Presidential Suite and whether defendant met the dispersion requirements under ADA Standards

                                  23   §224.5. A “jurisdictional finding of genuinely disputed facts is inappropriate when the jurisdictional

                                  24   issue and substantive issues are so intertwined that the question of jurisdiction is dependent on the

                                  25   resolution of factual issues going to the merits of an action.” Safe Air for Everyone, 373 F.3d at

                                  26   1039 (internal quotation omitted). “[J]urisdiction and the merits of an action are intertwined where

                                  27   ‘a statute provides the basis for both the subject matter jurisdiction of the federal court and the

                                  28   plaintiff’s substantive claim for relief.’” Id. at 1039-40.
                                                                                          5
                                   1          Defendant’s argument regarding subject matter jurisdiction is intertwined with the

                                   2   substantive issues of the case because defendant’s main contention is that plaintiff cannot show

                                   3   injury in fact under ADA Standards §224.5’s dispersion requirements, which is the crux of

                                   4   plaintiff’s federal ADA claim.     Thus, a resolution of defendant’s subject matter jurisdiction

                                   5   argument would also resolve the merits of this action. As such defendant’s Rule 12(b)(1) motion

                                   6   must be DENIED.

                                   7

                                   8              B. Rule 12(b)(6) motion

                                   9          While defendant’s argument fails under 12(b)(1), it succeeds under 12(b)(6). Defendant

                                  10   makes a similar argument regarding “injury in fact” in the context of a 12(b)(6) motion – namely

                                  11   that plaintiff’s complaint is deficient because defendant need not provide an ADA accessible room

                                  12   in each and every category of room offered to the public.1 Dkt. No. 6-1 at 9 (Motion to Dismiss).
Northern District of California
 United States District Court




                                  13   Instead, defendant argues it need only provide “equivalent facilitation” of comparable choices, not

                                  14   identical ones. Id. at 9-10 (Motion to Dismiss).

                                  15          Plaintiff alleges that if she had the “same choices as able-bodied persons, which is required

                                  16   by Section 224.5 of the Standards, Plaintiff would have booked a room.” Dkt. No. 1 ¶ 13

                                  17   (Complaint). Section 224.5, however, does not require defendant to offer an accessible and non-

                                  18   accessible version of the same room type—here, a Presidential Suite—to its guests. The standards

                                  19   only mandate dispersion “among the various classes of guest rooms” offered by a hotel. ADA

                                  20   Standards §224.5. Section 103 further supports the notion that defendant need not provide an

                                  21   accessible room identical to the Presidential Suite because the hotel is permitted to allow for an

                                  22   alternative with “substantially equivalent or greater accessibility of usability.” 2010 ADA Standards

                                  23   § 103. The emphasis in the standards appears to be on providing the most accessible room that

                                  24   comes closest to meeting an individual’s luxury standard, not on providing an accessible room that

                                  25   is identical to another, non-accessible room offered by the hotel. The advisory note’s “equivalent

                                  26   facilitation” requirements provide for the identification of an “equivalent range of options,” which

                                  27
                                              1
                                  28             For purposes of the 12(b)(6) motion, the Court does not consider the Dean Banks
                                       declaration.
                                                                                    6
                                   1   “may” include room size, cost, view, and bathroom fixtures like hot tubs and spas further shows that

                                   2   these are the factors to be considered in offering a variety of accessible rooms. Advisory Note to

                                   3   ADA Standards §224.5. It is clear the 2010 ADA Standards mandate comparable, not identical,

                                   4   choices for guests with accessibility needs.

                                   5             As such, defendant was not required to provide an accessible version of the Presidential Suite

                                   6   specifically. The Presidential Suite is the only room plaintiff alleges defendant does not offer in an

                                   7   accessible version. See Dkt. No. 1 ¶ 10 (Complaint) (“[p]laintiff wanted to rent the Presidential

                                   8   Suite…The Presidential Suite is the most luxurious and spacious of all rooms offered…”); see also

                                   9   Dkt. No. 9 at 2 (Opposition to Motion to Dismiss) (“As alleged, the Presidential Suite provides

                                  10   greater luxury and living space than all other rooms, but [d]efendant does not allow [p]laintiff to

                                  11   stay in this room.”). Plaintiff has therefore failed to allege that defendant violated the 2010 ADA

                                  12   Standards because the “equivalent facilities” doctrine does not require defendant to offer an
Northern District of California
 United States District Court




                                  13   identical, but accessible, alternative to the Presidential Suite. Despite plaintiff’s contentions,

                                  14   plaintiff fails to state a claim under the ADA and the Court DISMISSES the claim WITHOUT

                                  15   prejudice.

                                  16

                                  17       II.       Unruh Act

                                  18             Defendant moves to dismiss plaintiff’s claims under California’s Unruh Act on the grounds

                                  19   that plaintiff is a resident of Arizona, the alleged injury occurred in Arizona, and the Unruh Act is

                                  20   only applicable to harm that occurs in California.2 First, defendant argues, because the injury did

                                  21   not occur in California, the Unruh Act cannot apply. Second, because the Unruh Act requires a

                                  22   disabled plaintiff to present herself to a business or public place with the intent of using its services,

                                  23   defendant argues plaintiff does not have standing under the Unruh Act because she never went to

                                  24   the hotel.

                                  25
                                                 2
                                  26             Although a violation of the ADA is also a violation of the Unruh Act, the Unruh Act only
                                       applies to “persons within the jurisdiction of this state.” Cal. Civ. Code §§ 51(b), (f). Additionally,
                                  27   when booking a room through a website, the alleged injury occurs where the plaintiff visited that
                                       website – in this case, Arizona. Strojnik v. Orangewood LLC, No. 19-cv-00946, 2019 U.S. Dist.
                                  28   LEXIS 213103, at *10-11 (C.D. Cal. Aug. 8, 2019); Brooke v. Hotel Inv. Grp., Inc., No. 2:17-cv-
                                       02527, 2017 U.S. Dist. LEXIS 150717, at *6 (D. Ariz. Sept. 18, 2017).
                                                                                           7
                                   1          Plaintiff has failed to show she is a person within the jurisdiction of California – indeed, her

                                   2   complaint explicitly alleges she is a citizen of Arizona and the harm she suffered contained thereto

                                   3   – and thus her Unruh claim is DISMISSED WITH prejudice.

                                   4

                                   5                                             CONCLUSION

                                   6          For the foregoing reasons and for good cause shown, the Court orders as follows:

                                   7          Plaintiff’s first cause of action for violation of the ADA is DISMISSED for failure to state a

                                   8   claim, WITHOUT prejudice;

                                   9          Plaintiff’s second cause of action for violation of the Unruh Act is DISMISSED for lack of

                                  10   standing, WITH prejudice;

                                  11          Plaintiff may file an amended complaint on or before March 6, 2020.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: February 18, 2020

                                  15                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         8
